Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20090104349 (US’349), further in view of “Viridor to recycle incinerator residues” (Viridor). 
Regarding claim 26, US’349 discloses a process for the preparation of aggregates comprising tumbling starting materials (carbonatable fines, or inert fines and a carbonatable binder), in the presence of moisture and carbon dioxide such that the carbonatable materials and the carbon dioxide react as the tumbling proceeds to form successive layers of hardened carbonates around core particles. The carbonatable fines are limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash, cement kiln dust or out-dated Portland Cement. The inert fines are quarry fines, sand or silt. Water is present at a weight ratio to solids of not more than 0.5:1. The materials are tumbled in an atmosphere consisting predominantly of carbon dioxide. The process further discloses adding further fines and/or binder and/or water until the aggregate reaches a size suitable for its intended use. See claims 1-17, table 1, examples.
US’349 discloses the process for the preparation of aggregates useful in the manufacture of concrete, comprising tumbling CO2-reactive i.e. carbonatable, fines, or inert fines and a CO2-reactive i.e. carbonatable, binder in the presence of moisture and carbon dioxide, and optionally adding further fines and or binder until the aggregate reaches a size suitable for its intended use([0006]). Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing fines ([0017])
But it is silent about the using APCr.
Viridor discloses that APCr is a hazardous by-product of the filtering process that cleans exhaust gases from incineration plants (page 1). Viridor discloses that process involves treating the waste with carbon dioxide (CO2), which reacts with the lime content of the APCr to form a carbonated compound similar to limestone. The chemically immobilises the heavy metals present in the APCr. The treated residue is then mixed with various binders and fillers prior to being pelletised with more CO2 to form a lightweight aggregate material ranging in size from two to 20 millimetres( process details). This can then be used in the same way as virgin aggregates, for example, for use in the production of building blocks (process details).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use APCr in the US’349 process, motivated by the fact that Viridor discloses utilizing APCr help the incinerators become fully zero waste to landfill (page 2, first paragraph) and US’349 discloses that secondary aggregates can be suitable for use in concrete([0005]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 28, Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing([0017]). Thus, it is reasonable to expect that the fines has been sieved.
Regarding claim 33, US’349 discloses that small amounts of water are required to enable the carbon dioxide to react with the carbonatable materials. The amount of water required is much less than is used for hydraulic setting of Portland cement (hence the use of the term "moisture") and it may well be that the moisture content of the fines is sufficient for the carbonation reaction to take place. If not, then water is added to achieve a weight ratio to solids of not more than 0.5:1, possibly not more than 0.4:1 or 0.3:1. Suitably the water to solids ratio is at least 0.01:1 typically at least 0.1 or 0.2:1 ([0023]).
Claims 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090104349(US’349), further in view of “Carbon negative: First commercial application of accelerated carbonation technology” to Gunning et al.
Regarding claim 26, US’349 discloses a process for the preparation of aggregates comprising tumbling starting materials (carbonatable fines, or inert fines and a carbonatable binder), in the presence of moisture and carbon dioxide such that the carbonatable materials and the carbon dioxide react as the tumbling proceeds to form successive layers of hardened carbonates around core particles. The carbonatable fines are limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash, cement kiln dust or out-dated Portland Cement. The inert fines are quarry fines, sand or silt. Water is present at a weight ratio to solids of not more than 0.5:1. The materials are tumbled in an atmosphere consisting predominantly of carbon dioxide. The process further discloses adding further fines and/or binder and/or water until the aggregate reaches a size suitable for its intended use. See claims 1-17, table 1, examples.
US’349 discloses the process for the preparation of aggregates useful in the manufacture of concrete, comprising tumbling CO2-reactive i.e. carbonatable, fines, or inert fines and a CO2-reactive i.e. carbonatable, binder in the presence of moisture and carbon dioxide, and optionally adding further fines and or binder until the aggregate reaches a size suitable for its intended use([0006]).
Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing fines ([0017])
But it is silent about the using APCr.
Gunning et al. disclose that carbon dioxide gas can be used as a resource to rapidly harden cementitious materials and manage the risks associated with hazardous waste and contaminated soil. Carbon dioxide primarily combines with calcium and/or magnesium minerals present in many industrial thermal residues to form carbonates; this reaction can also be promoted by the addition of, for example, Portland cement. Gunning et al. disclose that any wastes have been found to be susceptible to carbonation; primarily those derived from industrial thermal processes, including paper ashes, biomass ashes, pulverised fuel ashes, steel slags and incineration residues. Gunning et al. disclose that the potential to utilize a number of industrial residues to manufacture hardened pellets with mechanical properties suitable for use as a substitute for natural aggregate was then established (see table 1). Gunning et al. disclose that the industrial residues are air pollution control residues, Pulverised Fuel Ash (PFA), Biomass ash, Ash from burning biomass residues (including wood ashes), Cement Kiln Dust, By-product from Portland cement manufacture, Clinical Ash, Ash from the incineration of hazardous medical waste, MSWI Ash, Municipal Waste Incineration (MSWI) residues, including coarse bottom ashes (BA), fly ashes (FA) and air pollution control residues (APCr), Paper Ash and Quarry Fines et al. See abstract; introduction; table 1.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use APCr in the US’349 process, motivated by the fact that Gunning et al. disclose carbonation process to convert hazardous waste industrial residue such as APCr and into aggregate (introduction; table 1) and US’349 discloses that secondary aggregates can be suitable for use in concrete ([0005]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 28, Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing([0017]). Thus, it is reasonable to expect that the fines has been sieved.
Regarding claim 33, US’349 discloses that small amounts of water are required to enable the carbon dioxide to react with the carbonatable materials. The amount of water required is much less than is used for hydraulic setting of Portland cement (hence the use of the term "moisture") and it may well be that the moisture content of the fines is sufficient for the carbonation reaction to take place. If not, then water is added to achieve a weight ratio to solids of not more than 0.5:1, possibly not more than 0.4:1 or 0.3:1. Suitably the water to solids ratio is at least 0.01:1 typically at least 0.1 or 0.2:1 ([0023]).
Claims 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090104349(US’349), further in view of “Accelerated carbonation of municipal solid waste incineration fly ashes “to Li et al.
Regarding claim 26, US’349 discloses a process for the preparation of aggregates comprising tumbling starting materials (carbonatable fines, or inert fines and a carbonatable binder), in the presence of moisture and carbon dioxide such that the carbonatable materials and the carbon dioxide react as the tumbling proceeds to form successive layers of hardened carbonates around core particles. The carbonatable fines are limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash, cement kiln dust or out-dated Portland Cement. The inert fines are quarry fines, sand or silt. Water is present at a weight ratio to solids of not more than 0.5:1. The materials are tumbled in an atmosphere consisting predominantly of carbon dioxide. The process further discloses adding further fines and/or binder and/or water until the aggregate reaches a size suitable for its intended use. See claims 1-17, table 1, examples.
Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing fines ([0017])
But it is silent about the using APCr.
Li et al. disclose that the APC residues are fine particulates collected by the air treatment systems, and are a mixture of fly ash, lime and carbon. Usually APC residues and fly ash are interchangeable. The use of carbon dioxide in a treatment step for both bottom ash and fly ash would have the added environmental benefit of the permanent sequestration of carbon dioxide and open up the possibility of trading in carbon credits for the incineration companies. It can be concluded that carbonation can reduce the hazardous nature of fly ash, and facilitate disposal and reuse. See Abstract; pages 1200-1201 and 1206.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use APCr in the US’349 process, motivated by the fact that Li disclose that It can be concluded that carbonation can reduce the hazardous nature of fly ash, and facilitate disposal and reuse and US’349 discloses that secondary aggregates can be suitable for use in concrete([0005]). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 28, Carbonatable fines that may be used in this process include certain quarry fines, such as limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash and cement kiln dust, also mine tailings, silt from storage ponds, dredged sediment and industrially generated processing ([0017]). Thus, it is reasonable to expect that the fines have been sieved.
Regarding claim 33, US’349 discloses that small amounts of water are required to enable the carbon dioxide to react with the carbonatable materials. The amount of water required is much less than is used for hydraulic setting of Portland cement (hence the use of the term "moisture") and it may well be that the moisture content of the fines is sufficient for the carbonation reaction to take place. If not, then water is added to achieve a weight ratio to solids of not more than 0.5:1, possibly not more than 0.4:1 or 0.3:1. Suitably the water to solids ratio is at least 0.01:1 typically at least 0.1 or 0.2:1 ([0023]).
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
The applicant argues that the technical effect of the above distinguishing features is that the claimed combinations of carbonatable substances provides a significant increase in the rate of hardening of the aggregate during carbonation, which enables the aggregate to be formed much more quickly than conventional secondary aggregates.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., significant increase in the rate of hardening) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that a further technical effect of each of the claimed combinations is that the aggregates produced exhibit an increased compressive strength over the individual carbonatable substances and combinations of carbonatable substances disclosed in the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an increased compressive strength over the individual carbonatable substances and combinations of carbonatable substances disclosed in the prior art) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues the unexpected result of the instant application. 
The Examiner respectfully submits that evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the instant application’s example 1 product only has a strength of 1.842 Mpa.
 Example 1: First Carbonatable Waste: 5g Air Pollution Control Residue Second Carbonatable Waste: 5g Biomass Ash Carbonatable Binder: NONE Carbonation Time: 10 mins 15 Strength: 1.842 MPa
However, US’149 discloses that the strength of the product can be up to 3MPa (table 1). Thus, there is no criticality of the claimed range.
The applicant argues that Viridor, Gunning, and Li provide no reason for the skilled person to combine APCr with CBD, biomass ash, or Portland cement in a weight ratio of approximately 1:2 to approximately 2:1. With respect to Li, there is no clear teaching that would motivate the skilled person to use the residue formed from the sequestering of carbon dioxide using APCr to form aggregate.US’349 does not disclose APCr and; moreover, US’349 does not disclose the weight ratio of combinations of carbonatable substances. As such, the skilled person would gain no teaching from US’349 as to what a suitable weight ratio for a combination of carbonatable substance would be in a process for the production of aggregate.
The Examiner respectfully submits that Viridor, Gunning, and Li all disclose making  aggregate  from APC, which is carbonatable fines. US’349 discloses the process for the preparation of aggregates useful in the manufacture of concrete, comprising tumbling CO2-reactive i.e. carbonatable, fines, or inert fines and a CO2-reactive i.e. carbonatable, binder in the presence of moisture and carbon dioxide, and optionally adding further fines and or binder until the aggregate reaches a size suitable for its intended use([0006]). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
The applicant argues that Page 2 of Viridor states that APCr can be mixed with ‘various binders and fillers prior to being pelletised’. Viridor does not state that such binders and fillers are carbonatable substances. Further, Viridor does not state the weight ratio in which APCr is to be combined with the binders and/or fillers. 
The Examiner respectfully submits that US’349 discloses a process for the preparation of aggregates comprising tumbling starting materials (carbonatable fines, or inert fines and a carbonatable binder), in the presence of moisture and carbon dioxide such that the carbonatable materials and the carbon dioxide react as the tumbling proceeds to form successive layers of hardened carbonates around core particles. The carbonatable fines are limestone rock crusher fines, paper sludge combustion fines, pulverised fuel ash, cement kiln dust or out-dated Portland Cement. The inert fines are quarry fines, sand or silt. Water is present at a weight ratio to solids of not more than 0.5:1. The materials are tumbled in an atmosphere consisting predominantly of carbon dioxide. The process further discloses adding further fines and/or binder and/or water until the aggregate reaches a size suitable for its intended use. 
The applicant argues that table 1 of Gunning lists various wastes that can form artificial aggregate following accelerated carbonation. However, Gunning does not suggest that the wastes can be combined or in what weight ratio the wastes can be combined.
The Examiner respectfully submits that Gunning teaches that APCr can be used as waste which can undergo accelerated carbonation to form an artificial aggregate. APCr is carbonatable fines. The Examiner respectfully submits that US’349 discloses the process for the preparation of aggregates useful in the manufacture of concrete, comprising tumbling CO2-reactive i.e. carbonatable, fines, or inert fines and a CO2-reactive i.e. carbonatable, binder in the presence of moisture and carbon dioxide, and optionally adding further fines and or binder until the aggregate reaches a size suitable for its intended use ([0006]). APCr is carbonatable fines.
The Applicant argues that Li does not state that APCr can be combined with other carbonatable substances in a particular weight ratio. Li does not even teach that APCr can be used in the production of building blocks.
The Examiner respectfully submits that Li disclose that It can be concluded that carbonation can reduce the hazardous nature of fly ash, and facilitate disposal and reuse and US’349 discloses that secondary aggregates can be suitable for use in concrete([0005]). Making building blocks are not required by the instant application claims. The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
 As for the claimed weight ratio regarding the teaching of Viridor, Gunning, or Li, when faced with a mixture, the  Examiner respectfully submits  that one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). The applicant fails to provide the unexpected result of the instant application regarding to the claimed weight ratio.
The applicant argues that the evidence of SU’560, para. 3, discloses a mixture for the production of unburned ash gravel including (wt.%) ash from a thermal power plant 84.5-85.5; quicklime 4.9-5.8; Portland cement 8.5-10.5; and carbon dioxide 0.1-0.2
US’829, Examples 1 and 2, discloses ash and cement present in a weight ratio of approximately 10:1 and 10:0.75, respectively. The Examiner respectfully submits SU’560 and US;829 do not use APCr. There is no evidence to show the unexpected or surprising results of the claimed range. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731